EXHIBIT 99.2 Re:KODIAK ENERGY, INC. NEW MEXICO OPERATIONS UPDATE 20 March, CALGARY, ALBERTA (MARKET WIRE) 20/03/08 Kodiak Energy, Inc. (TSX-V:KDK)and (OTCBB: KDKN.OB) ("Kodiak" or the "Corporation") is pleased to provide anoperations update relative to its New Mexico project. The New Mexico exploration program, located in northeastern New Mexico, is on schedule.The program consists of drilling, testing and seismic operations,. Kodiak is operator and 100% working interest owner of this high impact project, currently comprising approximately 62,000 acres with signed letters of intent to purchase another 24,000 acres.Kodiak has developed positive relationships with the surface rights stakeholders and the State of New Mexico to advance the program. To date, two wells have been drilled and cased.Both wells show the expected high quality CO2 from the formations that were previously mapped in the area.In addition, a third potentially productive formation not seen in other offset wells will be evaluated.This third well has been spudded. Once these drilling operations have finished, the three wells will be completed by logging, perforating and flow testing the productive formations to obtain quality data to support the development of the project.The completion operations are scheduled to be finished by the middle of April. The 38 mile seismic program has been entirely permitted and the seismic lines are currently being surveyed.The recording crews are scheduled to be on site within one week.The seismic program will be completed by the middle of April. Kodiak continues to add to its land position and has tendered additional leases and letters of intent to area landowners.Additional lands continue to be evaluated and sourced as appropriate.This land position in northeast New Mexico will place Kodiak as one of the larger mineral rights holders in the area. These drilling, seismic and testing programs will further define the project with testing for deliverability, pay thicknesses, reserve estimates, helium potential, other hydrocarbons, and overall project economics.An engineering firm has been contracted by Kodiak to perform feasibility studies and cost estimates for this development.
